UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 99-2602



BRADLEY C. CARTER,

                                                   Plaintiff - Appellant,

           versus


FEDERAL   BUREAU    OF   INVESTIGATION;   LOUIS   J.
FREEH,

                                                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-99-439-3)


Submitted:   January 20, 2000                Decided:   January 28, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bradley C. Carter, Appellant Pro Se. Debra Jean Prillaman, Assis-
tant United States Attorney, Deborah C. Stanley, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Bradley C. Carter appeals the district court’s order granting

Defendants’ motion to dismiss his complaint filed under the Freedom

of Information Act, the Privacy Act, and the Federal Tort Claims

Act.   We have reviewed the record and the district court’s opinion

and find no reversible error.    Accordingly, we affirm on the rea-

soning of the district court.      See Carter v. Federal Bureau of

Investigation, No. CA-99-439-3 (E.D. Va. Oct. 21, 1999).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                  2